Citation Nr: 0918943	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active duty for training from November 1972 
to March 1973 and active duty from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

The Board remanded this case in August 2003, April 2005 and 
December 2006 with the specific instruction that the Veteran 
was to be examined by an ophthalmologist.  In response to 
each of these remand directives, the originating agency 
arranged for the Veteran to undergo an examination by an 
optometrist.  

The Board specifically requested examination and opinion by 
an ophthalmologist because an ophthalmologist is a physician 
specializing in diseases and disorders of the eye.  The 
opinion of an ophthalmologist would be more competent and 
probative of the issue on appeal than the opinion of an 
optometrist, who is a non-physician without the training to 
adequately address the Board's questions.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order; where 
the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance; in such 
situations the Board must remand the case for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran must be afforded an 
examination by an ophthalmologist.  
Examination by an optometrist is not 
sufficient.  If a VA ophthalmologist is 
not available, the Veteran must be 
afforded an examination by a private 
ophthalmologist contracted by VA for the 
purpose.

The claims file must be made available to 
and reviewed by the examining 
ophthalmologist.  The examining 
ophthalmologist should note the Veteran's 
subjective account of his eye symptoms as 
well as his documented medical history.

The examining ophthalmologist should be 
advised the Veteran contends he has an 
acquired eye disorder resulting from 
service in Southwest Asia during the 
Persian Gulf War, to include exposure to 
chemicals and to fumes from burning oil 
wells.  The Board requires a competent 
medical opinion addressing the merits of 
the Veteran's contentions.

The examining ophthalmologist should 
identify all currently present eye 
diseases and/or disorders and specify 
which if any of those disorders represent 
acquired eye pathologies.

Based on examination results and review of 
the claims file, the examining 
ophthalmologist should provide an opinion 
in regard to each acquired eye disorder as 
to whether there is a 50 percent or better 
probability that the disorder originated 
during active duty for training or active 
duty, or arose after such service but is 
etiologically related to service.  If the 
Veteran has an eye disorder that is not 
attributable to any known diagnosis, the 
examining ophthalmologist should so state, 
and should identify any objective signs 
and symptoms of the disorder.

The supporting rationale for all opinions 
expressed must be provided in the report.

2.  The RO or the AMC should also 
undertake any other development determined 
to be warranted.

3.  Then, the RO or AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

